DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 11 August 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 	

Claim Status
Claims 6-12, 16, 18-19, 23-25, 30-31, 33-38, 40-42, and 44-50 are cancelled.
Claims 51-58 are newly added.

Claims 15, 20-23, 26-29, 32, 39, and 43 are withdrawn.
Claims 1-5, 13-14, and 51-58 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-5, 13-14, and 51-58 are rejected under 35 U.S.C. 103 as being unpatentable over Kemp (US 5,106,949; of record), in view of Wiercinski (US 2006/0135921 A1; of record), Delgado (Tissue Engineering: Part B, Volume 21, Number 3, 2015, 298-313; of record), and Cohen (“Increased Mixing Improves Hydrogel Homogeneity and Quality of Three-Dimensional Printed Constructs,” Tissue Engineering: Part C, Volume 17, Number 2, 2011, 239-248).
Kemp teaches collagen compositions in the form of a gel and methods of preparing such compositions (Abstract; col 6:47). Kemp teaches the collagen is extracted into a weak acid solution (col 2: 5-7). 
For claim 2, Kemp teaches the collagen source as bovine tendon and the collagen to be 90-99% Type I collagen (col 5, Table IV). 
For claim 5, Kemp teaches the weak acid may be acetic acid, citric acid, or formic acid.
Kemp does not teach a concentration of collagen of greater than 5 gm/mL as recited in claims 1 and 3. Kemp does not teach a linking agent comprising ribose and/or riboflavin, nor does Kemp teach a bio gel composition with a homogeneity of about 50% to about 99.9%.
Wiercinski and Delgado teach the missing elements of Kemp.
Wiercinski teaches collagen gels that can be formed into a tissue matrix (pg 10, [0197]-[0199]). Wiercinski teaches the methods for the preparation of the castable gels requires a collagen concentration of from 1 mg/mL to 50 mg/mL, and acid concentration of from 0.5% to 5% by weight. (pg 14, [0256]), overlapping the amounts of each element, as recited in claims 1, 3, and 4, respectively. In the prima facie case of obviousness exists. MPEP 2144.05 (I).  
Wiercinski teaches that collagen concentration is expected to have an effect on porosity reduction upon wetting (pg 8, [0171]). As such, the firmness of the product is influenced by the collagen concentration.	Claim 1 recites the newly added limitation “wherein the bio gel composition is obtained by a method comprising: providing a first receptacle having the collagenin the weak acid solution; providing a second receptacle having a carrier; and contacting the collagen material in the weak acid solution of the first receptacle with the carrier of the second receptacle to obtain the bio gel composition, wherein the contacting comprises stirring the collagen material in the weak acid solution and the carrier to form the bio gel composition”. This limitation is considered a product-by-process limitation. MPEP 2113 sets forth the examination guidelines for product-by-process claims: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In the instant case, the prior art of Kemp discusses the preparation of a collagen material that appears to have the same structure as the claimed collagen material, and there is no evidence of record that the collagen material taught by Kemp and Wiercinski has a different structure or properties as that made by the claimed method.

Similarly, claim 52 is in the form of a product-by-process claim and the product formed by the process of claim 52 is the same as or obvious from the product of Kemp. Claims 53-57 also recite product-by-process limitations and the product(s) formed by these manipulations do not appear to produce a product that is patentably distinct from the product taught by Kemp, in view of evidence currently of record.

Delgado teaches that cross-linking of collagen is a means of controlling the mechanical properties and degradation rate of a collagen-based medical device or application (Abstract). Delgado teaches ribose and riboflavin are commonly used chemical cross-linking agents (first partial paragraph, col 1, pg 299).
Cohen teaches the advantages of increasing the mixing of a cross-linked hydrogel to improve homogeneity and the quality of 3D printable biogel (Title and Abstract). Cohen teaches low homogeneity causes increased resistance in the plunger of a 3D printing system (pg 241, left column, first partial paragraph), and that greater mixing of the gel, in this case comprising alginate and calcium ions as a cross-linker, require much less force to express the biogel from the syringe (pg 243, “Effects of mixing amount on gel homogeneity”), yielding more consistent deposition flow rates and more consistent printed constructs. The increased homogeneity also reduces the possibility of clogging of the syringe (pg 245, right column, fourth paragraph and pg 244, Fig. 6). 
While Cohen does not teach homogeneity in terms of a percent as recited in claims 1, 51, and 58, routine optimization of the cross-linked collagen gel produced by the combination of Kemp, Wiercinski, and Delgado would have led to the claimed ranges of homogeneity recited in claims 1, 51, and 58 (about 50% to 
Regarding each of the recited functional limitations, as the composition of Kemp, in view of Wiercinski and Cohen, appears to overlap with the claimed composition, the skilled artisan would have expected that the composition of Kemp, in view of Wiercinski, would have had the same properties with regard to gelation time, being a liquid under shear stress of about 15 Pa to about 100 Pa, and remaining solid during gelation under hydrostatic pressure of about 30 Pa to about 120 Pa as that which is instantly claimed. Something which is old (e.g. the composition of Kemp, in view of Wiercinski) does not become patentable upon the discovery of one or more new properties, and this feature need not have been recognized at the time of the invention. See MPEP 2112(I & II). As set forth in Spada, "When the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art."  In re Spada, 911 F .2d 705, 709, (Fed. Cir. 1990). 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include collagen in a concentration of at least 5 mg/mL in a biogel composition. A person of ordinary skill would have been motivated to choose collagen in a concentration of at least 5 mg/mL in a biogel composition in the bio gel composition of Kemp because 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include ribose and/or riboflavin as cross-linking agents for collagen in a medical device. A person of ordinary skill would have been motivated to choose ribose and/or riboflavin as a cross-linking agent for collagen in the medical application of Kemp since Delgado teaches cross-linking of collagen with ribose and/or riboflavin as a means of controlling the mechanical properties and degradation rate of collagen in a medical application.

Examiner’s Reply to Attorney Arguments dated 11 August 2021
1. Rejection of claims 1-5, 13, and 14 under 35 U.S.C. 103 over Kemp, Wiercinski, and Delgado.
The applicant argues none of the cited references teaches, discloses, or suggests such a process for obtaining a bio-gel composition as recited in the claims. In support, the applicant argues the importance of using collagen obtained via the recited method steps is disclosed in the specification. Specifically, the applicant argues bio-gel compositions as claimed exhibit rapid gelation and curing (e.g., 6.5-fold or 16-fold increase in storage modulus in less than 3 minutes), while commercially-prepared collagens exhibited much smaller increases in storage modulus (e.g., 1-fold increase for Z; no measurable increase for X and Y). 

The applicant argues none of the cited references teach homogeneity of the bio gel composition at all, let alone a homogeneity of 50% to 99.9%,” as recited in amended claim 1. 
The Examiner acknowledges the arguments presented, but does not consider them persuasive. The newly added limitation of the degree of homogeneity is taught by the newly cited Cohen reference, described in detail above.
The applicant argues that, even if the references could be interpreted as teaching the method steps recited in claim 1, none of the cited references discloses methods of harvesting the collagen material, as reflected in new claim 52.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. New claim 52, as well as claims 53-57 dependent on claim 52, are in the form of product-by-process claims. As set forth in MPEP 2113, determination of patentability is based on the product itself, and the 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for 

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612